292 S.W.3d 591 (2009)
Merlin CHRISTISEN and Anna Mae Christisen, Plaintiffs/Appellants,
v.
Larry WHITE, Assessor, Perry County, Missouri, Defendant/Respondent.
No. ED 92682.
Missouri Court of Appeals, Eastern District, Division One.
September 15, 2009.
Donald Rhodes, Bloomfield, MO, for appellant.
Thomas L. Hoeh, Perryville, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
Merlin Christisen and Anna Mae Christisen (collectively referred to herein as "plaintiffs") appeal the judgment of the trial court affirming the decision of the State Tax Commission of Missouri ("tax commission"). Plaintiffs claim the trial court erred in affirming the decision of the tax commission because it was arbitrary, capricious, an abuse of discretion, and against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).